Per Curiam: This matter again comes on for hearing on petition of claimant for an additional award amounting to fifteen per cent (15%) total disability. On June 30, 1937, this court awarded claimant $2,225.00 for fifty per cent (50%) total disability. On May 14th, 1941, thi s cause again came on for hearing on petition for further award. Upon due consideration the court granted claimant an additional fifteen per cent (15%) total permanent disability. The petition now under consideration was filed April 27, 1942, seeking an additional fifteen per cent (15%) total permanent disability. The evidence shows that this claimant at the time of filing this petition was employed at the Green River Ordnance Plant, at Sterling, Illinois, as equipment inspector, but the record is silent regarding the amount he is earning. The court having duly considered the additional evidence in support of said petition finds that no sufficient showing appears therein upon which to authorize a further award. The petition for further award is therefore hereby denied.